EXHIBIT COMMODITY COLLATERAL REVOLVING CREDIT AGREEMENT Dated as of July 8, 2008 CALPINE CORPORATION, as Borrower THE LENDERS FROM TIME TO TIME PARTIES HERETO GOLDMAN SACHS CREDIT PARTNERS L.P., as Payment Agent GOLDMAN SACHS CREDIT PARTNERS L.P., as Sole Lead Arranger and Sole Bookrunner TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; CONSTRUCTION 1 SECTION1.01 Defined Terms. 1 SECTION1.02 Terms Generally. 15 ARTICLE II ADVANCES AND REPAYMENTS 15 SECTION2.01. Commitments. 15 SECTION2.02. Computation of MTM Exposure. 15 SECTION2.03. Computation of Advance Amounts. 16 SECTION2.04. Advances. 17 SECTION2.05. Repayment of Advances by the Borrower. 18 SECTION2.06. Payment Instructions. 18 SECTION2.07. Deemed Transactions. 18 SECTION2.08. Fees. 19 SECTION2.09. Evidence of Indebtedness. 19 SECTION2.10. Computation of Interest. 20 SECTION2.11. Payment of Interest. 20 SECTION2.12. Repayments Prior to the Commitment Termination Date. 20 SECTION2.13. Termination and Reduction of Commitments. 21 SECTION2.14. Reserve Requirements; Change in Circumstances. 21 SECTION2.15. Change in Legality. 23 SECTION2.16. Pro Rata Treatment. 23 SECTION2.17. Sharing of Setoffs. 24 SECTION2.18. Payments. 24 SECTION2.19. Taxes. 25 ARTICLE III REPRESENTATIONS AND WARRANTIES 27 SECTION3.01. Existence; Compliance with Law. 27 SECTION3.02. Power; Authorizations; Enforceable Obligations. 27 SECTION3.03. No Legal Bar. 28 SECTION3.04. Accuracy of Information. 28 SECTION3.05. Financial Condition. 28 -i- TABLE OF CONTENTS (continued) Page SECTION3.06. Subsidiaries. 29 SECTION3.07. Title to Assets; Liens. 29 SECTION3.08. No Default. 29 SECTION3.09. Use of Proceeds. 30 SECTION3.10. Litigation. 30 SECTION3.11. Federal Regulations. 30 SECTION3.12. Compliance with Law. 30 SECTION3.13. Taxes. 30 SECTION3.14. ERISA. 30 SECTION3.15. Environmental Matters; Hazardous Material. 31 SECTION3.16. Investment Company Act; Other Regulations. 31 SECTION3.17. Labor Matters. 31 SECTION3.18. Security Documents. 31 SECTION3.19. Solvency. 32 SECTION3.20. Senior Indebtedness. 32 SECTION3.21. Certain Documents. 32 ARTICLE VI CONDITIONS 32 SECTION4.01. Initial Advances. 32 SECTION4.02. Conditions for All Advances. 34 ARTICLE V AFFIRMATIVE COVENANTS 34 SECTION5.01. Financial Statements, Etc. 34 SECTION5.02. Certificates; Other Information. 35 SECTION5.03. Payment of Obligations. 37 SECTION5.04. Maintenance of Existence; Compliance with Contractual Obligations and Requirements of Law. 37 SECTION5.05. Maintenance of Property; Insurance. 37 SECTION5.06. Inspection of Property; Books and Records; Discussions. 37 SECTION5.07. Notices. 38 SECTION5.08. Environmental laws. 39 SECTION5.09. Employee Benefits. 39 -ii- TABLE OF CONTENTS (continued) Page SECTION5.10. Further Assurances. 39 SECTION5.11. First Priority Lien. 41 ARTICLE VI NEGATIVE COVENANTS 41 SECTION6.01. Limitation on Indebtedness. 41 SECTION6.02. Limitation on Liens. 46 SECTION6.03. Prohibition on Fundamental Changes. 49 SECTION6.04. Limitation on Sale of Assets. 50 SECTION6.05. Limitation on Issuances of Capital Stock and Dividends. 51 SECTION6.06. Limitation on Investments, Loans and Advances. 52 SECTION6.07. Transactions with Affiliates. 54 SECTION6.08. Lines of Business. 55 SECTION6.09. Optional Payments and Modifications of Certain Debt Instruments. 55 SECTION6.10. Sales and Leasebacks. 55 SECTION6.11. Swap Agreements. 56 SECTION6.12. Changes in Fiscal Periods. 56 SECTION6.13. Negative Pledge Clauses. 56 SECTION6.14. Clauses Restricting Subsidiary Distributions. 57 SECTION6.15. Capital Expenditures. 58 SECTION6.16. Use of Proceeds. 58 SECTION6.17. Financial Covenants. 58 SECTION6.18. CES Subsidiary Guarantors. 60 ARTICLE VII EVENTS OF DEFAULT 60 ARTICLE VIII THE AGENTS 63 SECTION8.01. Appointment; Powers and Duties. 63 SECTION8.02. General Immunity. 64 SECTION8.03. Lenders’ Representations, Warranties and Acknowledgment. 66 SECTION8.04. Right to Indemnity. 66 SECTION8.05. Withholding Taxes. 67 SECTION8.06. Successor Agent. 67 -iii- TABLE OF CONTENTS (continued) Page ARTICLE IX MISCELLANEOUS 68 SECTION9.01. Certain Modifications. 68 SECTION9.02. Notices. 69 SECTION9.03. Survival of Agreement. 71 SECTION9.04. Binding Effect. 71 SECTION9.05. Successors and Assigns; Participants. 71 SECTION9.06. Expenses; Indemnity. 75 SECTION9.07. [Reserved] 76 SECTION9.08. Applicable Law. 76 SECTION9.09. Waivers; Amendment. 76 SECTION9.10. Entire Agreement. 78 SECTION9.11. Severability. 78 SECTION9.12. Counterparts. 78 SECTION9.13. Headings. 78 SECTION9.14. Interest Rate Limitation. 78 SECTION9.15. Jurisdiction; Venue. 79 SECTION9.16. Confidentiality. 80 SECTION9.17. Electronic Communications. 81 SECTION9.18. Patriot Act. 81 SECTION9.19. Electronic Execution of Assignments. 81 SECTION9.20. No Fiduciary Duty. 82 SECTION9.21. Trading Acknowledgment. 82 SECTION9.22. Lien Sharing and Priority Confirmation. 83 -iv- TABLE OF CONTENTS (continued) EXHIBITS, SCHEDULES AND ANNEXES Exhibit A – Form of Assignment and Acceptance Exhibit B – Disclaimer for Mark-to-Market Calculations Exhibit C – Form of Borrowing Notice Exhibit D – Certain Reference Prices Schedule 2.01 – Commitments -v- CREDIT
